DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2,	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1-3, 5-10, 12-17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SHOFF et al (2001/0001160).
	As to claim 1-3, SHOFF discloses interactive entertainment system for presenting supplemental interactive content together with continuous video programs and further disclose a method for providing dynamic interaction during display of media content, the method comprising:
             Creating (Headend “HE” 22, figs.2-5 and [0033-0035]) and assigning an icon configured to be embedded in a media content ([0035-0037] and [0052-0056], creates interactive text, icon, hyperlink embedded in a stream), wherein upon activation of the icon, a display space in which media content is presented resizes to create a new display space to show new information (figs.2-9, [0060-0069] and note the icon is embedded in the stream as a digital data, display to indicate to the user that the program is interactive, the digital data also defines a display layout, sized, shaped, changes, scaled, etc., within the program boundary, prescribing how the supplemental content and the program are to appear in relation to one another when displayed on the screen, including timing information to synchronize presentation supplemental content and the program 
               storing the icon information in the server (HE-22) wherein the icon information is distributed to different devices (User Device 26); embedding the icon in the media content and sending the information to the server (HE-22), wherein the information is distributed to the network provider (Service Provider, Retailer, ISP) and distributing the media content to the viewer, wherein the display of the new display space occurs simultaneously with the broadcasting of a media content, wherein a plurality of icons are placed in the media display and wherein a plurality of new display space appears on the media display (figs.8b-9, [0060-0072], [0076-0078] and [0080-0087]), note the HE stores icon for distribution to client devices the display resizes to generate plurality of icons with the broadcast program, the display layout is sized, shaped, changes, scaled, in various directions, adjustable, etc., within the display with a program boundary and supplemental content or plurality of icons, where the icons may be activated to link to a particular service provider or ISP, the layout might change in response to a user selection of soft button and might be altered automatically as per the timing information.
	As to claims 5-6, SHOFF further discloses wherein directions of the resizing are proceeded in various directions, wherein size and location of the new display space are adjusted and wherein the viewer is interactively engaged with the media content ([0060-0072], [0076-0078] and [0080-0087]), note remarks in claims 1-3
	As to claim 8-10, the claimed “A system….” Is composed of the same structural elements that were discussed with respect to claims 1-3.

	As to claim 15-17, the claimed “A non-transitory computer readable medium….” Is composed of the same structural elements that were discussed with respect to claims 1-3.
	Claims 19-20 are met as previously discussed in claims 5-7

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claim 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHOFF et al (2001/0001160) in view of LOUBOUTIN (2018/0146253).

	However, in the same field of endeavor, LOUBOUTIN discloses recommending content based on user behavior tracking and analysis where icon information includes time stamp that is received and processed to the server (figs.1-17, Abstract, [0069-0070]) 
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to incorporate the teaching of LOUBOUTIN into the system of SHOFF to efficiently track and analyze metadata associated with the icon(s) or the displayed GUI.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/ANNAN Q SHANG/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        

ANNAN Q. SHANG